DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed 07/14/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112—New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-33 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
The claims have been amended to recite the phrase “a pre-formed mixture of menthol and at least one menthol stabilizer”.  The phrase constitutes new matter insofar as it was not supported by the disclosure as originally filed. 
The instant specification provides a method of making the claimed compositions where menthol is mixed with hemp oil (cannabis sativa seed oil) prior to the addition of the undecylenic acid menthyl ester, which is unsupportive of a pre-formed mixture of menthol and menthol stabilizer (see p. 35, para. [00143]).

Claim Rejections - 35 USC § 103--Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1) Claims 21, 23, 24-30, 32, 33 remain rejected under 35 U.S.C. 103 as being unpatentable over Changoer et al., (US 2018/0110753) in view of Mousa et al., (International Journal of Analytical Chemistry, 2017) and Scholz et al., (US 2016/0193270).

Cannabinoids include at least one of cannabidiol or CBD (p. 2, para. [0019]) and can be present “at 0.1% to 50% by weight of the total composition” (Id. para. [0014]). For example, “In a suppository, cannabinoids other than THC may be at 2-100 mg” (p. 3, para. [0060]), as per claims 25-26, 32, 33. Accordingly, a larger suppository would have an increased mg count of CBD.
The cannabinoids include full spectrum hemp oil insofar as Changoer et al. teaches “cannabidiol is obtained from industrial hemp extract with a trace amount of THC” (p. 3, para. [0048]; see also para. [0052]).
The suppositories include a polyalcohol insofar as they include sugar alcohols such as “isomalt, mannitol, sorbitol, xylitol, lactitol, maltitol, or erythritol” (p. 1, para. [0012]).  The suppositories also include a biocompatible polymer insofar as they comprise “ceteareth-15” (Id.) a polyoxyethylene ether of cetyl/stearyl alcohol.
The reference does not provide a size or dimensions for the suppository, as per claim 29; however, this is simply a matter of determining result effective amounts of the ingredients taught by Changoer et al. This type of modification would have depended on the patient and deemed no more than an effort to optimize results.

Changoer et al. does not teach menthol or undecylenic acid.

nd paragraph).
No concentration is provided; however it is within the purview of the artisan to determine result effective amounts of the ingredients beneficially taught by the reference.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add menthol to the suppository of Changoer et al. for the advantage of its biological effects, as taught by Mousa et al. 

Scholz et al. teaches antimicrobial compositions applied topically tissue, such mucosal tissues (i.e. micous membranes) (Abstract).  
The compositions are taught to be “formulated in rectal or vaginal compositions such as suppositories” (p. 23, para. [0222]) and comprise “C6-C14 alkyl Carboxylic acids and Alkyl Carobxylate Ester Carboxylic acids” including “undecylenic” acids (p. 8, para. [0084]).
It would have been obvious to a person having ordinary skill in the art at the time applicant’s filing to add the undecylenic acid of Scholz et al. to the suppository of Changoer et al. for the advantage of providing antimicrobial properties, as taught by Scholz et al.
Concerning the “pre-formed mixture” limitation, it is well settled, "[E]ven though product-by-process claims are limited by and defined by the process, determination of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (See MPEP 2113.)
Here there does not appear to be an unobvious difference between a preformed mixture and another mixture.  Note: the sole example of the instant specification combines menthol with a cannabinoid prior to mixing with undeclyenic acid (p. 35, para. [00143]).

2) Claims 22 and 31 remain rejected under 35 U.S.C. 103 as being unpatentable over Changoer et al., (US 2018/0110753) in view of Mousa et al., (International Journal of Analytical Chemistry, 2017) and Scholz et al., (US 2016/0193270) as applied to claims 21, 23-30, 32, 33 above, and further in view of Wilmink (US 2015/0290174).
The combination of Changoer et al., Mousa et al. and Scholz et al., which is taught above, differs from claims 22 and 31 insofar as it does not teach croscarmellose sodium.
Wilmink teaches pharmaceutical compositions for treating various ailments (Abstract), where forms for administration include “a suppository” (p. 1, para. [0021]; see also p. 4, para. [0076-0087]). Wilmink further teaches, “The suppository may further include disintegrants (e.g. crocarmellose sodium and cross-linked povidone) to assist the disintegration” (p. 4, para. [0087]).

Response to Arguments
Applicant argues that the rejection should be withdrawn since the prior art does not teach a preformed mixture.
However, as indicated above, the patentability of a product does not depend on its method of production.  There does not appear to be an unobvious difference between a preformed stabilized menthol and a mixture of menthol and undecylenic acid.
Applicant postulates that the “preformed” mixture provides a less volatile menthol (p. 8), however, no evidence has been presented demonstrating differences in volatility.  It should be noted here that the arguments of counsel cannot take the place of evidence in the record (see MPEP 2145 relying on In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). 


Nonstatutory Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1) Claims 21-33 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/806,703 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a suppository comprising a cannabinoid, menthol, undecylenic acid.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

2) Claims 21-23 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,813,963. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a suppository comprising a cannabinoid, menthol, undecylenic acid.
3) Claims 21-23 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,813,889. Although the claims at issue are not identical, they are not patentably distinct from each other 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612